CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act February 11, 2011 Date of Report (Date of Earliest Event Reported) PREMIER OIL FIELD SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 333-168089 27-2262066 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 270 Southern Drive, Royce City, Texas 75189-5704 (Address of principal executive offices (zip code) (972) 772-9493 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS Our Registration Statement on Form S-1 filed with the U.S. Securities and Exchange Commission became effective on January 7, 2011. Under the S-1, we offered for sale a minimum of 80,000 shares at $0.75 per share or $60,000 and a maximum of 800,000 shares at $0.75 or $600,000. On February 11, 2011, we had raised $61,750.00 which we then deposited in our account in accordance with the terms of our Registration Statement. All additional funds we raise will be deposited directly into our bank account. ITEM 9.01 FINANCIAL STATEMENTS, PRO FORMA FINANCIAL INFORMATION AND EXHIBITS. Form SB-1 and Amendments filed with the U.S. Securities & Exchange Commission, and available on their website, are incorporated herein by reference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. PREMIER OIL FIELD SERVICES, INC. By:/s/ Lewis Andrews Lewis Andrews Chief Executive Officer Dated: February 11, 2011 3
